EXHIBIT TEXAS PACIFIC LAND TRUST 1700 Pacific Avenue Suite 2770 Dallas, Texas 75201 TRUSTEES: ROY THOMAS MAURICE MEYER III Telephone (214) 969-5530 General Agent JOHN R. NORRIS III JAMES K. NORWOOD DAVID M. PETERSON Assistant General Agent TEXAS PACIFIC LAND TRUST REPORT OF OPERATIONS - UNAUDITED Three Months Ended December 31, 2009 December 31, 2008 Rentals, royalties and other income $ 3,642,204 $ 3,019,609 Land sales Total income $ 3,642,204 $ 3,019,609 Provision for income tax $ 746,736 $ 519,536 Net income $ 1,769,342 $ 1,197,880 Net income per sub-share $ .18 $ .12 Average sub-shares outstanding during period 9,938,380 10,272,592 Year Ended December 31, 2009 December 31, 2008 Rentals, royalties and other income $ 12,615,277 $ 18,701,572 Land sales 523,010 823,440 Total income $ 13,138,287 $ 19,525,012 Provision for income tax $ 3,130,720 $ 4,865,193 Net income $ 6,914,043 $ 10,939,773 Net income per sub-share $ .69 $ 1.06 Average sub-shares outstanding during period 10,018,028 10,354,408 This news release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements include statements regarding the Trust's future operations and prospects, the markets for real estate in the areas in which the Trust owns real estate, applicable zoning regulations, the markets for oil and gas, production limits on prorated oil and gas wells authorized by the Railroad Commission of Texas, expected competition, management's intent, beliefs or current expectations with respect to the Trust's future financial performance and other matters.We assume no responsibility to update any such forward-looking statements.
